BAKER, J.
Heard on plaintiff’s motion for a new trial on the ground that the verdict of the jury, which was for the defendant, was against the weight of the evidence.
This case was tried with Law Nos. 52481 and. 52482.
In the case at' bar the plaintiff was the owner and operator of one of the automobiles which was in collision. On the testimony in the case the two issues involved were those . of the plaintiff’s contributory negligence and the defendant’s negligence. The latter urges that he himself was guilty of no negligence which brought about the collision, but that the plaintiff by stopping his own automobile suddenly and without warning in the middle of the intersection of the two1 highways himself brought about the accident in question.
The plaintiff, on the other hand, claims that the defendant' was the sole cause of the accident by operating his automobile too rapidly and in a negligent manner at the intersection of the highways, whereby he failed to give the plaintiff the right of way to which he was entitled under the statutes of Massachusetts.
On the testimony in the case these issues were clearly for the jury to pass upon. In the judgment of the court, the weight of the evident shows that the accident in question was caused by the negligent slowing down or stopping of the plaintiff’s automobile in the middle of the intersection of the two highways, and also fails to show that the defendant was guilty of any negligence.
For the reasons stated above, and also for the further reasons more fully set out in the rescript filed in Law No. 52481, the plaintiff’s motion for a new trial is denied.